EXHIBIT 10.8

 

LETTER AGREEMENT, DATED MARCH 21, 2005 BETWEEN MYKROLIS

CORPORATION AND PETER W. WALCOTT

 

142



--------------------------------------------------------------------------------

MARCH 21, 2005

 

Mr. Peter W. Walcott

25 Lowell Road

Wellesley Hills, MA 02481

 

Dear Peter:

 

As you know, we have announced that there will be a merger of equals transaction
(the “Merger”) between Mykrolis Corporation (the “Company”) and Entegris, Inc.],
with a new Delaware corporation to be called Entegris, Inc. (“new Entegris”) as
the surviving corporation. This transaction has been approved by the Boards of
Directors of both Mykrolis and Entegris. While the conclusion of this Merger is
still subject to stockholder and regulatory approvals, I want to act promptly to
advise you of your role in the combined enterprise and the incentive
compensation package that will be offered to you upon the effectiveness of the
Merger. We believe that the combination of Mykrolis and Entegris will create
exciting, dynamic, growth oriented opportunities for the stockholders and
employees of both companies. For this reason we have developed an incentive
compensation package for you designed to encourage you to work aggressively
towards the successful integration of the two enterprises into a single world
class company with performance that makes it a “must-own stock” for investors. I
hope the integration of the two businesses will be a smooth process and that you
will become a major contributor to the success and growth of the combined
enterprise and that in turn your experience as a member of the new Entegris team
will be personally rewarding and serve you well in the future.

 

The provisions of this letter and your employment relationship with new Entegris
will be subject to the contingencies set forth in paragraph 7 below.

 

1. Duties, Title and Salary. Your position, duties, and compensation in your
employment with new Entegris will be as follows:

 

Title:    Senior Vice President, General Counsel and Secretary Duties:   
Management of the legal affairs of new Entegris Reporting Point:    Chief
Executive Officer Base Salary:    235,00.00 annually, paid bi-weekly. Incentive
Plan:    You will be entitled to participate in the new Entegris management
incentive plan at a level commensurate with your position and which will give
appropriate recognition to your performance for the Company prior to the Merger
. The details of this plan and appropriate transition arrangements will be
developed during the integration planning process prior to the effectiveness of
the Merger. Equity Incentive:    Upon the effectiveness of the merger, new
Entegris will award you 100,000 shares of restricted stock in new Entegris. The
restrictions will lapse with respect to 37.5% of this award on December 31,
2005; an additional 5.21% on the last business day of each of the

 

143



--------------------------------------------------------------------------------

     twelve fiscal quarters of new Entegris following the closing of the Merger.
Prior to the time that restrictions lapse, the restricted stock will be
non-transferable and will be subject to the risk of forfeiture if your
employment with new Entegris terminates. This award will be subject to the terms
of the new Entegris standard restricted stock award agreement. Project Bonus:   
Upon successful and timely completion of integration milestones you will also be
eligible to receive a one time bonus in the amount of 30% of your annual base
salary, in accordance with the Project Completion Bonus Incentive guidelines.
Planning Bonus:    As part of the planning committee you will be eligible to
receive a one time planning bonus in the amount of 30% of your pro rated annual
base salary during the period from March 1, 2005 through the closing date of the
Merger.

 

During your employment by new Entegris, you agree to devote your entire assigned
working time to your duties at new Entegris and to comply with the new Entegris
ethics code and with all company policies. Upon becoming a new Entegris
employee, you will be given a new employee document package containing employee
forms and agreements, which you will be required to promptly complete, sign and
return.

 

2. At-Will Employment, etc. While it is our sincere hope and belief that our
relationship will be a long one, your employment relationship with new Entegris
will be “at-will.” This means your employment is not for any specific period of
time and can be terminated by you or new Entegris at any time, with or without
cause or advance notice. In addition, new Entegris will reserve the right to
modify your position or duties to meet business needs. Any change to the at-will
employment relationship must be by a specific, written agreement signed by you
and by new Entegris’s Senior Vice President of Human Capital.

 

3. Prior Employer Service Credit. For purposes of benefit eligibility, vesting,
vacation and sick pay accruals for your employment with new Entegris, you will
receive service credit based on your prior service with the Company.

 

4. Change of Control Agreement. Upon the effectiveness of the Merger and as a
condition to the equity incentive award described above, you will be required to
enter into an executive change of control agreement with new Entegris in
replacement and cancellation of your current Amended and Restated Executive
Termination Agreement with the Company. This agreement will generally provide
for severance benefits and accelerated vesting of stock option and restricted
stock awards in the event that your employment with new Entegris is terminated
during a period of two years following a change of control (including a change
of control effected by the Merger). The severance benefit will generally be
equal to two years base salary plus variable compensation at the highest level
during the three years prior to any change of control termination of employment.
This agreement will also contain a two year non-competition clause.

 

144



--------------------------------------------------------------------------------

5. Benefits. As a new Entegris employee, you will be entitled to participate in
all benefits that new Entegris currently provides its U.S. employees, subject to
the eligibility requirements set forth in new Entegris’s benefit plans and/or
policies. New Entegris will reserve the right to change or eliminate the
benefits it provides to all employees on a prospective basis at any time. Due to
administrative complexities arising out of the post Merger integration of
benefit systems, however, there may be certain benefits in which you will not be
immediately eligible to participate. To minimize any disruption, your existing
benefits will be continued during this interim integration period. Upon becoming
a new Entegris employee, you will be eligible for paid holidays pursuant to new
Entegris’s holiday schedule, which will be determined at the beginning of each
calendar year.

 

6. 401(k) Savings & Investment Plan. It is expected that new Entegris will offer
a 401(k) plan with provisions substantially similar to those of the current
401(k) plan of the Company. It is also expected that you will be eligible to
roll your distribution from the Company 401(k) plan into the new Entegris 401(k)
plan in accordance with its provisions if you wish to do so. Generally, we
expect that new Entegris 401(k) plan will be a combined discretionary employer
retirement contribution plan with a target contribution level determined in the
discretion of the new Entegris Board of Directors and a 401(k) plan, which will
generally provide for an employer match for employee contributions (currently at
the rate of 50% of employee qualifying contributions up to 6% of compensation),
however, specific provisions of the new Entegris plan will be finalized in the
coming weeks.

 

7. Contingencies. This offer is contingent upon the following:

 

(a) Successful closing of the Merger;

 

(b) Your continued, active employment with the Company through the closing of
the Merger;

 

(c) Signing a standard new Entegris Employee Agreement; and

 

(d) Compliance with federal I-9 requirements (to the extent not already
satisfied in connection with your employment with the Company).

 

145



--------------------------------------------------------------------------------

This letter, is intended to outline the general terms of your employment with
new Entegris and represents a contingent offer of employment with respect to the
matters covered by paragraphs 1 through 4 but reflects merely our current
thinking concerning the matters discussed in paragraphs 5 and 6, which may be
subject to adjustment as we proceed further with the integration planning prior
to the Merger. Upon the effectiveness of the Merger, this letter will be assumed
by new Entegris.

 

To indicate your acceptance of this contingent offer on the terms and conditions
set forth in this letter, please sign and date this letter in the space provided
below and return it promptly to the V.P. Human Resources for the Company.

 

We hope your employment with new Entegris will prove mutually rewarding, and we
look forward to having you join us. If you have any questions, please contact
the VP of HR for the Company.

 

Very truly yours, MYKROLIS CORPORATION

/s/ Gideon Argov.

--------------------------------------------------------------------------------

Gideon Argov, Chief Executive Officer

 

I have read this letter in its entirety and agree to the terms and conditions of
employment outlined herein. I understand and agree that this offer of employment
is contingent on several factors identified in this letter and that, if I do
become employed by new Entegris, my employment will be at-will.

 

March 21, 2005  

/s/ Peter W. Walcott.

--------------------------------------------------------------------------------

Date   Signature     Peter W. Walcott     Printed Name

 

146